62 N.Y.2d 763 (1984)
Greystone Management Corp. et al., Appellants,
v.
Conciliation and Appeals Board of the City of New York, Respondent.
Court of Appeals of the State of New York.
Argued March 20, 1984.
Decided May 1, 1984.
Gary M. Rosenberg, Sherwin Belkin and Robert A. Jacobs for appellants.
Ellis S. Franke for respondent.
Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE concur.
*765MEMORANDUM.
Order affirmed, with costs. It cannot be said that the Appellate Division abused its discretion in refusing to grant declaratory relief in this case (Bower & Gardner v Evans, 60 N.Y.2d 781). Generally, a declaratory judgment action is not the proper vehicle to challenge an administrative procedure, where judicial review by way of article 78 proceeding is available.
Order affirmed, with costs, in a memorandum.